DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
	Claims 1-4 and 10-21 are pending.

Claim Rejections - 35 USC § 103
Claims 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,624,650 (Hiruma) in view of US 5,038,904 (Miller).
Regarding claim 12, Hiruma discloses a slip coupling (see Figures 3-5) rotatably connecting a first and second component of a work machine (see, e.g. 2, 19), the components being rotatable about a central rotation axis, the slip coupling comprising:
a main clutch (9) in the form of a spring-operated slip clutch pre-tensioned by one or more mechanical springs (4), and

Hiruma does not expressly disclose the second set of plates being connected to one or more radial extensions of the second component through a plurality of axial tensioning rods.
Miller teaches a second set of plates (21) being connected to one or more radial extensions of a second component (35) through a plurality of axial tensioning rods (23). Such a structure allows for the adjustment of the friction between the plates of the package of friction plates (see Figure 1 and column 2, line 66, through column 3, line 13). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slip coupling of Hiruma such that the second set of plates being connected to one or more radial extensions of the second component through a plurality of axial tensioning rods, as taught in Miller, in order to allow for the adjustment of the friction between the plates of the package of friction plates.
Regarding claim 15, Hiruma teaches the auxiliary clutch (5) is a jaw clutch and wherein:

wherein the surface of the valleys of at least one of the first and second clutch parts is slanted in a manner to actuate said axial movement as a consequence of a rotation of one clutch part relative to the other, when the slip coupling rotates in the reverse rotational direction (see Figure 3 and column 3, line 63, through column 4, line 21).
Regarding claim 16, Hiruma teaches the surface of the slanted valleys in at least one of the first and second clutch parts (8, 6) is delimited by said first sidewall that interlocks with the teeth of the other clutch part when the slip coupling rotates in the forward direction, and by a second sidewall, opposite the first sidewall, and wherein the axial movement is limited by the interlocking of the teeth of the other clutch part with the second sidewall of the slanted valleys, when the slip coupling rotates in the reverse direction (see Figure 3 and column 3, line 63, through column 4, line 21).
Regarding claim 18, Hiruma teaches the axially stationary part (6) of the auxiliary clutch (5) is uniform with an axially stationary part of the first or second component (axially stationary part 6 being uniform with the flange of component 2 in that they are axially and radially aligned).
Regarding claim 19, Hiruma teaches the first or second component comprises a rotatable element and an axle, the rotatable element being itself rotatable with respect to the axle, and wherein the axially stationary part (6) of the auxiliary clutch (5) is uniform with or attached to the rotatable element (see 112 rejection above regarding the recitation of limitations not a part subcombination of the slip coupling).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hiruma and Miller in view of US 4,937,957 (Umberson).
The combination of Hiruma and Miller teaches the tensioning rods (23 of Miller) have threaded ends (see Figure 1), but does not expressly teach the threaded ends being engaged in threaded holes of an axially displaceable disc, and instead Miller teaches the threaded ends being engaged with a nut (39) disposed on a surface of an axially displaceable disc (35).
Umberson teaches threaded ends of tensioning rods (68) being engaged in threaded holes of an axially displaceable disc (54). Such a structure eliminates the need for a nut on the end of the tensioning rods, thus limiting the amount of parts necessary for the installation of the slip coupling, as well as reducing the weight of the slip coupling. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slip coupling of the combination of Hiruma and Miller such that the threaded ends being engaged in threaded holes of an axially displaceable disc, as taught in Umberson, in order to eliminate the need for a nut on the end of the tensioning rods, thus limiting the amount of parts necessary for the installation of the slip coupling, as well as reducing the weight of the slip coupling.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hiruma and Miller in view of US 10,274,021 (Victor).
The combination of Hiruma teaches the slip coupling according to claim 18, but does not expressly teach the axially stationary clutch part (6 of Hiruma) is attached to the axially stationary part of the first or second component by a set of axial pins configured as shear bolts which provide a safety in case of failure of the slip clutch.
Victor teaches a slip coupling (see, e.g., Figure 3) having an axially stationary clutch part (6) attached to an axially stationary part of a first or second component (38) by a set of axial pins (156) configured as shear bolts which provide a safety in case of failure of the slip clutch (see column 12, lines 24-51) in order to prevent damage to the slip coupling. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slip coupling of the combination of Hiruma and Miller such that the axially stationary clutch part is attached to the axially stationary part of the first or second component by a set of axial pins configured as shear bolts which provide a safety in case of failure of the slip clutch, as taught in Victor, in order to prevent damage to the slip coupling.

Allowable Subject Matter
Claims 1-4, 10, and 11 are allowed for the reasons set forth on page 8 on the non-final rejection mailed August 17, 2021.
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the claim would be allowed for the same reasons noted above regarding claim 1.
Regarding claim 17, the combination of Hiruma and Miller teaches the slip coupling according to claim 12, but fails to teach the first (8) and second (6) clutch parts of the auxiliary clutch (5) have mutually corresponding threaded surfaces which are coaxial with the central rotation axis. Instead, base reference Hiruma teaches a hydraulic system (see 17, 21 in Figure 4) coaxial with the clutch parts and central rotation axis. The prior art fails to fairly show or suggest a modification to the combination of Hiruma and Miller to replace or augment said hydraulic system with  mutually corresponding threaded surfaces which are coaxial with the central rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        December 28, 2021